Citation Nr: 1637826	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  10-37 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for plantar fasciitis of the left foot with posterior calcaneal osteophyte prior to March 25, 2013, in excess of 10 percent from March 25, 2013 to October 13, 2014, and in excess of 20 percent from October 14, 2014.       

2.  Entitlement to an initial rating in excess of 10 percent for anterior spur formation of the lumbar spine prior to August 26, 2009, and in excess of 20 percent thereafter.

3.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD) (formerly characterized as primary insomnia) prior to September 29, 2010, in excess of 30 percent from September 29, 2010 to June 13, 2016, and in excess of 50 percent from June 14, 2016.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to February 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2009, May 2009 and July 2009 rating decisions of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In the May 2009 rating decision, the RO granted service connection for posterior calcaneal osteophyte and assigned a noncompensable rating, effective March 1, 2009.  The RO also granted service connection for anterior spur formation of the lumbar spine and assigned a 10 percent rating, effective March 1, 2009.  In the July 2009 rating decision, the RO granted service connection for primary insomnia and assigned a 10 percent rating, effective March 1, 2009.

In an October 2010 rating decision, the RO increased the rating for the Veteran's service-connected anterior spur formation of the lumbar spine to 20 percent, effective August 26, 2009.  In a December 2011 rating decision, the RO recharacterized and increased the rating for the Veteran's service-connected PTSD as a progression of primary insomnia to 30 percent, effective September 29, 2010.  In an April 2014 rating decision, the RO recharacterized and increased the rating for the Veteran's service-connected plantar fasciitis of the left foot with posterior calcaneal osteophyte to 10 percent, effective March 25, 2013.  

In June 2014, the Board remanded the claims for further development.

In an October 2014 rating decision, the RO increased the rating for plantar fasciitis of the left foot with posterior calcaneal osteophyte to 20 percent, effective October 14, 2014. 

In an April 2016 rating decision, the RO increased the rating for PTSD to 50 percent disabling, effective June 14, 2016.  


FINDINGS OF FACT

1.  Prior to March 25, 2013, there was x-ray evidence of calcaneal osteophyte of the left foot with no evidence of limited or painful motion.   

2.  From March 25, 2013 to October 13, 2014, the Veteran's plantar fasciitis of the left foot with posterior calcaneal osteophyte was not manifested by severe foot symptoms.

3.  From October 14, 2014, the Veteran's plantar fasciitis of the left foot with posterior calcaneal osteophyte is not manifested by pronounced foot symptoms.

4.  Prior to August 26, 2009, the Veteran's anterior spur formation of the lumbar spine was not manifested by forward flexion of the thoracolumbar spine to 60 degrees or less, combined range of motion of the thoracolumbar spine to 120 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

5.  From August 26, 2009, the Veteran's anterior spur formation of the lumbar spine was not manifested by forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.   

6.  Prior to September 29, 2010, the Veteran's PTSD was not manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

7.  From September 29, 2010 to June 13, 2016, the Veteran's PTSD was not manifested by occupation and social impairment with reduced reliability and productivity.

8.  From June 14, 2016, the Veteran's PTSD was not manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.


CONCLUSIONS OF LAW

1.  For the period prior to March 25, 2013, the criteria for a compensable rating for posterior calcaneal osteophyte of the left foot, have not been met.  38 U.S.C.A.
§ 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5099-5015 (2015).

2.  The criteria for a rating in excess of 10 percent for plantar fasciitis of the left foot with posterior calcaneal osteophyte from March 25, 2013 to October 13, 2014, and in excess of 20 percent from October 14, 2014, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5015-5276 (2015).

3.  The criteria for an initial rating higher than 10 percent for anterior spur formation of the lumbar spine prior to August 26, 2009, and in excess of 20 percent thereafter, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2015).

4.  The criteria for an initial rating in excess of 10 percent for PTSD prior to September 29, 2010, in excess of 30 percent from June 29, 2010 to June 13, 2016, and in excess of 50 percent from June 14, 2016, have not been met.  38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Codes 9411, 9423 (2015).    





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. §§ 5103  and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application. 

The Veteran's claims concerning the proper disability ratings to be assigned to his service-connected left foot disability, lumbar spine disability and for PTSD arise from his disagreement with the initial disability ratings assigned to these conditions following the grants of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice as to these claims are needed. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, to include obtaining VA and private treatment records and affording VA examinations. 

In June 2014, the Board remanded the Veteran's claims, in pertinent part, to provide the Veteran with current VA examinations.  The requested VA examinations were conducted in October 2014 and July2016.  In this regard, the Board's prior remand instructions have been substantially completed with respect to the Veteran's claims.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with).

 Accordingly, the Board will address the merits of the Veteran's claims.
 
Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. 
 § 4.27 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. 
 § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the scheduler criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202, 206 -07 (1995) (diagnostic codes that provide ratings solely based on loss of range of motion must consider functional loss and factors of joint disability attributable to pain).

Left Foot 

Prior to March 25, 2013, the Veteran's service-connected left foot disability was rated under Diagnostic Code 5099-5015 ("Bones, new growths of, benign").  See 38 C.F.R. §§ 4.20, 4.71a.  The diseases under diagnostic codes 5013 through 5024 will be rated on limitation of motion of affected parts, as arthritis, degenerative.  38 C.F.R. § 4.71a, Note following Diagnostic Codes 5013 through 5024.  Under Diagnostic Codes 5003 and 5010, arthritis established by x-ray findings is rated on the basis of limitation of motion of the affected joints.  When however, the limited motion of the specific joint or joints involved would be noncompensable under the appropriate diagnostic codes, a 10 percent rating is assigned for each involved major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  38 C.F.R. § 4.71a.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

From March 25, 2013, the RO determined that the Veteran's plantar fasciitis of the left foot was secondary to his left calcaneal heel spur and rated the disability under  Diagnostic Code 5015-5276.

Under Diagnostic Code 5276 for acquired flatfoot, a noncompensable evaluation is warranted when symptoms are mild and relieved by built-up shoe or arch support.  A 10 percent rating, regardless of whether the condition is unilateral or bilateral, is warranted for impairment which is moderate, with the weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles, and pain on manipulation and use of the feet.  A 20 percent rating for unilateral pes planus or a 30 percent rating for bilateral pes planus requires a severe condition with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indications of swelling on use, and characteristic callosities.  A 30 percent rating for unilateral pes planus or a 50 percent rating for bilateral pes planus requires a pronounced condition manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendon Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

On pre-discharge examination in service dated in October 2008, x-rays showed an osteophyte of the posterior calcaneus (heel spur).  The RO granted service connection based on these x-ray findings.  A noncompensable rating was assigned for the disorder.  

VA treatment records dated from April 2009 to October 2010 show x-ray evidence of calcaneal osteophyte of the left foot.

In a December 2013 VA examination report, diagnostic testing of the left foot revealed a calcaneal enthesophyte.  The examiner noted that the Veteran was also diagnosed with plantar fasciitis of the left foot in August 2012.  Current examination showed mild/moderate tenderness on palpation of the left heel area.  The examiner determined that the Veteran's plantar fasciitis of the left foot was secondary to his left calcaneal heel spur.    

In an April 2014 rating decision, the RO recharacterized and increased the rating for the Veteran's service-connected plantar fasciitis of the left foot with posterior calcaneal osteophyte to 10 percent, effective March 25, 2013.

On VA foot conditions examination on October 14, 2014, the veteran reported that his left foot started hurting over time and that he was found to have plantar fasciitis and heel spurs.  He has been treated with shoe inserts and exercises.  He described the pain and throbbing and burning.  He stated that he hurt to walk, with the pain worse in the mornings and evenings.  Functional impairment was described as trouble walking, standing and weight bearing.  Examination of the left foot plantar fasciitis with heel spur revealed that the foot was moderately affected.  The foot condition chronically compromised weight bearing and required arch supports, custom orthotic inserts or shoe modification.  There was pain on physical examination and contributed to functional loss.  There was pain, weakness, fatigability or incoordination that significantly limited functional ability during flare-ups or when the foot was used repeatedly over a period of time.  Degenerative or traumatic arthritis was not documented.          

A.  Compensable rating prior to March 25, 2013 

Prior to March 25, 2013, pertinent evidence consists of x-rays findings of calcaneal osteophyte of the left foot which appeared to be asymptomatic.  There was no evidence of painful motion or limited motion due to pain.   This level of impairment is consistent with the noncompensable rating assigned during this time period.  See 38 C.F.R. § 4.71a, Diagnostic Code 5099-5015.
   
B.  Rating in excess of 10 percent from March 25, 2013 to October 13, 2014 and in excess of 20 percent from October 14, 2014

Based on a review of the evidence described above, there is no basis for a rating higher than 10 percent for the Veteran's plantar fasciitis of the left foot with posterior calcaneal osteophyte from March 25, 2013 to October 13, 2014 and in excess of 20 percent from October 14, 2014.

The evidence from March 25, 2013 to October 13, 2014, consists of a December 2013 VA examination report, in which mild to moderate tenderness of the left heel was demonstrated.  Thus, there is was no objective evidence to warrant a rating higher than a 10 percent disability rating which encompasses moderate foot symptoms.  

The evidence from October 14, 2014, consists of an a VA examination of that same date in which the Veteran indicated that he had trouble walking, standing and weight bearing.  Examination of the left foot plantar fasciitis with heel spur revealed that the foot was moderately affected and required arch supports.  There is no objective evidence to warrant a rating higher than 20 percent which encompasses severe foot symptoms.  While the Veteran presented with pain and difficulty with weight bearing, the evidence did not show a pronounced foot disability.  There was no evidence of marked pronation, extreme tenderness of the plantar surface of the foot, marked inward displacement and severe spasm of the tendo achilis on manipulation, not improved by orthopedic shoes or appliances.    

Moreover, the Board has considered the Veteran's reports of frequent pain, and decreased mobility and weight bearing during flare-ups on VA examination in October 2014.  However, even considering such functional loss, the Board finds that there is no basis to award a disability rating higher than 20 percent from October 14, 2014.  See DeLuca, 8 Vet. App. at 204-07.

Lumbar Spine

The RO has assigned initial 10 and 20 percent staged ratings for the service-connected thoracolumbar spine disability under Diagnostic Code 5242, used to evaluate degenerative arthritis of the spine. 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Back disabilities other than intervertebral disc syndrome are evaluated under the general rating formula for rating diseases and injuries of the spine.  Id.  

Under the general rating formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; 

A 40 percent rating is warranted if there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine; 

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine; 

A 100 percent rating is warranted for ankylosis of the entire spine. Id. 

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment are evaluated separately under an appropriate diagnostic code. Id., Note (1). 

Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. Note 2, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a, Plate V (2015). 

The Board has also considered whether an increased rating is warranted via application of Diagnostic Code 5243, concerning intervertebral disc syndrome. That code section provides that intervertebral disc syndrome may be rated under the general rating formula for diseases and injuries of the spine, outlined above, or it may also be rated on incapacitating episodes, depending on whichever method results in the higher evaluation when all service-connected disabilities are combined under 38 C.F.R. § 4.25 . The rating criteria for intervertebral disc syndrome based on incapacitating episodes provides that a 20 percent rating applies for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. A 40 percent rating applies where the evidence shows incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the last 12 months. A 60 percent rating applies where evidence shows the incapacitating episodes have a total duration of at least 6 weeks during the past 12 months. 

 Note (1) to Diagnostic Code 5243 defines an "incapacitating episode" as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."

The Veteran's service treatment records show a diagnosis of lumbar derangement treated with exercise.  A pre-discharge examination report dated in October 2008 showed no abnormal curvature, tenderness to palpation, or motor or sensory loss.  There was full range of motion of the lumbar spine with objective evidence of painful backward extension and bilateral lateral flexion.  X-rays showed anterior spur formation.  Service connection for a lumbar spine disorder was granted based on the findings from the pre-discharge examination.  A 10 percent rating was assigned for the disorder.

VA treatment records dated from April 2009 to October 2010 show that the Veteran was seen with complaints of low back pain.  On August 26, 2009, range of motion testing revealed forward flexion to 60 degrees, extension to 11 degrees, bilateral rotation to 14 degrees and bilateral lateral flexion to 14 degrees.  Pain was noted at the extremes of each movement.  Combined range of motion was 127 degrees.  

On VA examination of the spine in October 2014, the Veteran was noted to have back pain with bone spurs.  He was given a TENS unit and back brace for pain management.  The Veteran reported flare-ups of the lumbar spine which require him to lay down or go home.  

Forward flexion of the lumbar spine was to 55 degrees with objective evidence of painful motion at 40 degrees.  Extension was to 20 degrees with objective evidence of painful motion at 20 degrees.  Right lateral flexion was to 20 degrees with objective evidence of painful motion at 20 degrees.  Left lateral flexion was to 20 degrees with objective evidence of painful motion at 20 degrees.  Right lateral rotation was to 20 degrees with evidence of painful motion at 20 degrees.  Left lateral rotation was to 20 degrees with objective evidence of painful motion at 20 degrees.  The Veteran was able to perform repetitive use testing with 3 repetitions.  Post-test forward flexion was to 40 degrees.  Post-test extension was to 20 degrees.  Post-test right lateral flexion was to 20 degrees.  Post-test left lateral flexion was to 20 degrees.  Post-test right lateral rotation was to 20 degrees.  Post-test left lateral rotation was to 20 degrees.  Functional loss and/or functional impairment of the thoracolumbar spine was described as less movement than normal, pain on movement, disturbance of locomotion and interference with sitting, standing and/or weight bearing.  There was tenderness to palpation over the entire lumbar spine.  There was no muscle spasm of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour.  There was no guarding of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour.  Muscle strength testing was normal.  There was no muscle atrophy.  Sensory examination was normal.  Straight leg raising test was negative on the right and left.  The Veteran did not have any radicular pain or any other signs or symptoms due to radiculopathy.  There was no ankylosis of the spine.  There were no neurologic abnormalities or findings related to the back condition, such as bowel or bladder problems.  There was no intervertebral disc syndrome of the thoracolumbar spine.  The Veteran's back condition impacted his ability to work in that he had trouble walking and standing, bending and lifting and that he has to take breaks or go home if pain occurs.

The examiner stated that pain could significantly limit functional ability during flare-ups or when used repeatedly over time.  The limitation due to pain, however, was subjective as reported by the Veteran.  The examiner reported that there was objective findings of decreased range of motion of 15 degrees in flexion as evidenced on the DeLuca exam.  Any further statement on loss of range of motion or functional ability would be resorting to mere speculation as the examiner was no present during flare-ups for examination.              






	(CONTINUED ON NEXT PAGE)
A.  Initial rating in excess of 10 percent prior to August 26, 2009

The above evidence reflects that an initial rating in excess of 10 percent prior to August 26, 2009, is not warranted.  The October 2008 examination report showed full range of motion of the lumbar spine, with evidence of pain on extension and bilateral flexion.  At no time was there a combined range of motion of 120 degrees or less, even considering the effect of pain, weakness, fatigability, and incoordination.  There was similarly no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or of intervertebral disc syndrome requiring bed rest and treatment prescribed by a physician.  Hence, the Board finds that a preponderance of the evidence shows that the appellant's disability picture has not more nearly approximated the criteria required for a 20 percent evaluation prior to August 26, 2009.  

B.  Rating in excess of 20 percent from August 26, 2009

The Board also finds that rating in excess of 20 percent from August 26, 2009, is not warranted.  The Veteran has not exhibited favorable ankylosis of the entire thoracolumbar spine and forward flexion of the thoracolumbar spine has exceeded 30 degrees, even when taking into account additional loss of motion due to repetitive testing such as on VA examination in October 2014. 

The General Rating Formula also directs that neurological manifestations of the spine should be rated separately from orthopedic manifestations.  No objective neurological abnormality arising from the thoracolumbar spine disability has been identified on the VA examinations of record.  Furthermore, no bowel or bladder impairment has been associated with his lumbar spine disability.  Thus, a separate rating for bowel or bladder impairment is not warranted.  Id.   

Further, the Veteran does not qualify for a higher rating under the formula for rating an intervertebral disc syndrome based on incapacitating episodes.  As noted above, the Veteran has not exhibited any signs or symptoms due to intervertebral disc syndrome.  Therefore, the Veteran does not qualify for an initial disability rating in excess of 10 percent for the lumbar spine disability prior to August 26, 2009, and in excess of 20 percent thereafter.   

PTSD

The Veteran's PTSD was initially characterized as primary insomnia and rated under 38 C.F.R. § 4.130, Diagnostic Code 9423 (undifferentiated somatoform disorder).  During the course of the appeal, the Veteran filed a claim for PTSD.  The RO determined that the claim for PTSD was actually a progression of the Veteran's primary insomnia.  The primary insomnia was thereafter recharacterized as PTSD and rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Both disabilities utilize the general criteria for rating mental disorders. 

A 10 percent rating is warranted where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

 A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).  Id. 

 A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. Id.

 A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

 A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Board notes that the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan, 16 Vet. App. 436.  Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

According to DSM-IV, a GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51 and 60 indicates that the Veteran has "moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  GAF scores ranging between 61 and 70 reflect "some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships."  A GAF score of 71 to 80 indicates, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  See DSM-IV.
 
On pre-discharge examination in October 2008, the Veteran reported difficulty sleeping following his second tour of duty in Iraq.  He stated that he had daytime fatigue, snoring and mild stress related to retirement.  The examiner described the Veteran as alert, oriented and mildly anxious with normal speech patterns, thought processes and communication skills.  There was no evidence of obsession, delusions, hallucinations or suicidal or homicidal ideations.  The Veteran was able to continue occupational, daily and social obligations.  A GAF score of 65 was assigned.  Based on the pre-discharge examination findings, the RO granted service connection for primary insomnia and assigned a 10 percent rating.

On VA examination in June 2009, the Veteran reported that he started having difficulty with sleep after the first tour of duty in Iraq.  He has had difficulty with sleep since that time.  He denied symptoms of depression.  He reported a history of mild stress related to his transition from military to civilian life.  He denied any excessive anxiety or worry.  He denied significant symptoms of PTSD.  He denied a history of receiving any counseling, group therapy, or inpatient psychiatric treatment.  He was employed at Fort Jackson as an assistant inspector general on a full-time basis.

On mental status examination, he was noted be alert and oriented to person, place, date and time.  His thought process was linear and goal directed.  His affect was mildly anxious.  He demonstrated insight.  His speech was spontaneous, fluent, grammatic and free of paraphasias.  Attention was intact.  His immediate, recent and remote memory was intact.  At times he felt that he was hearing something in the house.  He reported that when he checks, there is nothing there.  He denied any visual hallucinations.  He denied suicidal ideation.  He denied homicidal ideation.  The diagnosis was primary insomnia.  A GAF score of 65 was assigned.  The examiner noted that the Veteran reported a mild level of impairment in functioning due to the insomnia including mild difficulty in social functioning and mild difficulty in occupational functioning.  

The Veteran submitted a claim for service connection for PTSD on September 29, 2010.  The RO determined that the claim for PTSD was actually a progression of the Veteran's primary insomnia.  VA treatment records dated in September 2010 showed a confirmed diagnosis of PTSD with ongoing symptoms of depression, anxiety and chronic sleep impairment.   

On VA examination in April 2011, the examiner provided a diagnosis of PTSD.  The examiner stated that the diagnosis was a progression of the service-connected primary insomnia.  Mental status examination revealed that the Veteran was generally alert and oriented to person, place and time.  Thought process was linear.  History was adequate.  Speech was spontaneous, fluent, grammatical and free of paraphasias.  Attention and memory were generally within normal limits.  The Veteran denied current auditory or visual hallucinations.  He reported that at times, he would hear noises or was more alert to his surroundings when there was nothing actually there.  He denied any history of suicide attempts.  He denied current suicidal or homicidal ideation, plan or intent.  A GAF score of 55 was assigned.  

In June and November 2013 VA mental health treatment records, the Veteran reported working as a mail handler.  He did not have any hobbies.  He attended church.  His relationship with his wife was stable.  The Veteran reported that he was doing pretty good.  He reported having nightmares twice a night.  He denied any flashbacks or panic attacks.  He did acknowledge some irritability.  He stated that he tried to distance himself from situations that make him feel irritable such as crowds or triggers.  He could sleep four hours a night with sleeping pills. 

On mental status examination, the Veteran's appearance was noted to be adequate.  No behavior/psychomotor activity abnormalities were noted.  His speech had a normal rate and tone.  His attitude toward the examiner was cooperative.  His mood was euthymic.  His affect was in the normal range.  There were no hallucinations.  His thought process was linear.  His thought content was appropriate.  Suicidal and homicidal ideation was absent.  He was oriented to person, place, time and situation.  His short-term and long-term memory was intact.  His concentration was good.  His impulse control was good.  His insight was good.  His judgement was good.  His ability for abstract thinking was intact.  He engaged in hobbies and interests.  Irritability and anger were present.  There were no depressive/anxiety symptoms.  He had nightmares.  Flashbacks were absent. 

On VA examination in October 2014, the Veteran reported that he lived with his wife of 24 years.  He spent his time watching TV and periodically attending church.  He also spent time with family and friends.  He was currently employed.  The following symptoms were reported:  depressed mood, anxiety, suspiciousness, chronic sleep impairment and mild memory loss, such as forgetting names, directions, or recent events.  He was also noted to be calm, cooperative and logical.  He denied any suicidal or homicidal ideation.  He reported that he had nightmares, that he was hypervigilant and that he was irritable.  The examiner concluded that the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.           

On VA examination in July 2016, the Veteran reported that he was demoted from his job for the Inspector General to working in the mailroom because of problems interacting with others.  In particular, he was losing his temper with co-workers.  He stated that in his current position, he had little interaction with other people.  He was married but claimed that his married was not going well.  He had a son from the marriage and claimed that he was doing well.  He described being persistently tense, but denied any excessive worry.  He also described having fatigue, irritability and episodes of mild panic more often than once a week.  His current symptoms were described as the following:  depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work or a work like setting.  He was diagnosed as having PTSD with panic attacks.  The examiner concluded that the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity.      
 
A.  Initial rating in excess of 10 percent prior to September 29, 2010

For the time period prior to September 29, 2010, the Board finds that the Veteran's PTSD is appropriately rated at 10 percent.  The Veteran reported having problems with sleep and of being mildly stressed and anxious.  He denied any excessive anxiety or worry.  A higher 30 percent rating is not warranted because the Veteran's PTSD does not affect his occupational and social impairment more than mildly or during periods of significant stress.  There is no evidence of any inability to perform occupational tasks or any decrease in social or occupational functioning beyond that covered by the 10 percent rating during this time period. 

B.  Rating in excess of 30 percent from September 29, 2010 to June 13, 2016

With regard to the time period from September 29, 2010 to June 13, 2016, the Board has likewise determined that the 30 percent rating is appropriate.  The Board finds that a higher 50 percent rating is inapplicable during this time period due to the fact that there was no evidence of more severe social and occupational impairment warranting such a higher rating.  Importantly, the Veteran reported ongoing symptoms of depression, anxiety and chronic sleep impairment.  However, his attention and memory were generally within normal limits.  He denied any auditory or visual hallucinations.  He denied any history of suicidal attempts.  He also denied any flashbacks or panic attacks.  He reported working as a mail handler.  His relationship with his wife was stable.  Overall his disability picture does not reflect social and occupational impairment manifested by reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; or difficulty in establishing and maintaining effective work and social relationships.  Thus, a rating higher than 30 percent for PTSD from September 29, 2010 to June 13, 2016 is not warranted.   

C.  Rating in excess of 50 percent from June 14, 2016

The Board finds that a rating in excess of 50 percent for PTSD is not warranted from June 14, 2016.  Here, the Board finds it significant that the clinical evidence does not reflect suicidal ideations, obsessional rituals which interfere with routine activities, intermittently illogical speech, near-continuous panic or depression, periods of violence, or spatial disorientation. Moreover, while the Veteran was demoted at his job, he continued to work.  While he reported that his marriage was not going well, he remained married.  These facts are more reflective of the criteria for a 50 percent rating (i.e., difficulty in establishing and maintaining effective work and social relationships) than the criteria for a 70 percent rating (i.e., inability to establish and maintain effective relationships).  Thus, the criteria for a disability rating in excess of 50 percent from June 14, 2016, have not been met.     
 
Other Consideration

The Board has also considered the Veteran's lay statements regarding the severity of his service-connected disabilities.  The Board acknowledges the Veteran's belief that his symptoms are of such severity as to warrant a higher rating for disabilities; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  While the Board finds the Veteran competent to provide evidence as to his symptoms, the medical findings, which directly address the criteria under which the service-connected disabilities are considered, are more probative than his assessment of the severity of his disabilities, particularly as he does not address the findings necessary to evaluate the disabilities under the rating criteria.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned disability ratings contemplate his symptoms.  As such, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that any of the Veteran's service-connected disabilities present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015).  Thus, referral for the assignment of an extraschedular rating for either disorder is not warranted.


ORDER

An initial compensable rating for plantar fasciitis of the left foot with posterior calcaneal osteophyte prior to March 25, 2013, in excess of 10 percent from March 25, 2013 to October 13, 2014, and in excess of 20 percent from October 14, 2014, is denied.       

An initial rating in excess of 10 percent for anterior spur formation of the lumbar spine prior to August 26, 2009, and in excess of 20 percent thereafter, is denied.

An initial rating in excess of 10 percent for PTSD (formerly characterized as primary insomnia) prior to September 29, 2010, in excess of 30 percent from September 29, 2010 to June 13, 2016, and in excess of 50 percent from June 14, 2016, is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


